Title: Marginalia in a Pamphlet by Allan Ramsay, [1769?]
From: Franklin, Benjamin
To: 


Allan Ramsay (1713–84), the son of the Scottish poet of the same name, was one of the most fashionable artists of the period, and in 1767 became portrait-painter to the King. He was also a political theorist of more boldness of mind than logical rigor, as this pamphlet indicates. It is the first of four on governmental subjects that he published between 1769 and 1783, and it covers a wide range of subjects. Franklin’s comments, in consequence, have an equal range. Some of them, such as those on the Americans’ independence of Parliament, are repetitious; but others explore new ground or old ground in new ways—the freedom of men in a state of nature, the principle of representation, the role of land in taxation. Although the comments are at times fragmentary and always unpolished, they reveal in sum Franklin’s interests and outlook as fully as, if more informally than, his other writings of the time. The date of the marginalia, as usual, cannot be precisely determined. Our guess is that they were written shortly after the pamphlet appeared; in any case we are assigning them, according to our practice, to the earliest likely date.
  


By whom?
The question of Parliament’s right to tax America is the most important that has ever been debated in Britain, because it raises the issue of supreme authority and therefore of Britain’s existence as a state. Although I support the rights of government, I blame the administration for the way in which American claims have been advanced; 

  
    If such an Union be necessary to G.B. let her endeavour to obtain it by fair Means. It cannot be forced.
    “I cannot help considering those claims, and the indecent manner in which they have been urged, as something very much to their disadvantage.” Once the government is attacked, it must be defended by every one who supports the empire, “the prosperity, the very existence of which depend upon the union of all its parts under one head.”
  
  
    A bad Account of Cesar.
    Almost any calamity in a nation will be advantageous to some one in it. Caesar, who preferred to be first in a village to being second in Rome, would doubtless have reduced Rome to a village rather than let another be superior to him there. I am not addressing my arguments to such ambitious men.



  This Writer is ignorant that all the Indians of North America not under the Dominion of the Spaniards, are in that Natural State, being restrain’d by no Laws, having no Courts or Ministers of Justice, no Suits, no Prisons, no Governors vested with any legal Authority. The Persuasion of Men distinguish[ed] by Reputation of Wisdom is the only Means by which others are govern’d or rather led. And the State of these Indians was probably the first State of all Nations.
The principle is frequently advanced that all men in their natural state are free and independent, but in practice this is untrue. “No history of the past, no observation of the present time, can be brought to countenance such a natural state.” The principle of an equal right to liberty, which is inseparable from an equal right to property, has never in fact been acknowledged by any but the lowest classes, who use it to cut the throats and seize the goods of their betters.


From the principle, nevertheless, has been derived the conclusion that government exists by virtue of a social contract, whereby each individual surrenders a portion of his natural independence in order to form a sovereign power for the protection


  This is an Assertion contrary to Fact, as I have shown above, and therefore all Inferences from it are unfounded.
of all. But, because “no such state of independence was ever known to exist,” the social contract is equally mythical. If the legality of a government depended on contract, there never was a legal government.


  This is only your Dream.
“Such are the idle dreams of metaphysicians.”


  May not Equals unite with Equals for common Purposes?
  The rights of government derive, not from a voluntary human contract, but from human weakness and necessities. A solitary individual flies for protection to whoever is strong enough to provide it, and offers that person his service in return for security. This is the true social contract, a relation of weaker and stronger. Society is composed of the ruling and the ruled, “all equality and independence


  I do not find this strange Law among those of Nature. I doubt it is forged, and not in the Book.
being by the law of nature strictly forbidden: and it is farther declared by the same authority, that whosoever is not able to command, nor willing to obey, shall forfeit his living or his life.”


  That is, He that is strongest may do what he pleases with those that are weaker. A most Equitable Law of Nature indeed.
  The relationship of master and servant clearly has natural and divine sanction; what is not so clear is the limits of the master’s right. The whole basis of my argument is “that the sole determination of that right rests with the superior; because, if that is not allowed, it cannot under God reside any where; and so the


  No Man would unite in Society on such Terms.
union, which we suppose so necessary in society, … must of course be dissolved.”


  Is it, has it been always so?
  Any viable society, then, is divided into two parts, of which the governing is “always the least numerous” and acts as a single mind. This is the ruling


  Is there then no such thing as a Society in which the Ruling Power is circumscrib’d by previous Laws or Agreements?
power, “whose will … must be allowed the measure of its own rights, and of those of its subjects.” Such a power has no right to do wrong, but it alone can determine right and wrong; and against it private judgment has no standing. Conflicts between individuals may be left to ordinary judges, but in whatever concerns the safety of the whole “the governing part must, of necessity, be both judge and party.” This is the price of having government.


One may easily imagine then how the Decisions will turn.


  But then you say the Ruler and not the Ruled are to judge whether any Exertion of Power is illegal.
  Natural rights and natural laws are the framework within which the ruler must legislate. Any act of power that is unnecessary, or that does not promote the safety of the whole, is a breach of the natural compact between ruler and ruled. Sacrifices made in war, even when pointless, do not impair that


  This seems extravagant on the other side. Does he expect ever to see Rulers incapable of Mistakes, even the smallest?
compact; yet “the smallest injury done by Government to the meanest peasant, where no necessity of state can be rationally alledged, is sufficient to throw the whole into confusion.”


  It appears here [that?] He does not expect such Impeccability but the Contrary: What then can hinder the whole (as he says above) going into Confusion?
  God seems to have said to those in authority, take power and use it for the good of all. “‘The task I impose is difficult, … and you will commit many errors in the performance of it: but go on boldly, be not discouraged, for none of those errors shall be imputed



  How so?
to you as crimes, if you can forgive yourself all men shall forgive you’” Power must be used only for maintaining authority and preserving order; use for any other purpose will be punished.


  No wonder these Commands were not attended to, as perhaps they never were before heard of.
  “From an inattention to these great commands have arisen all the disorders and revolutions in government with which history acquaints us.” Forcing men to profess religious opinions, for instance, that


  And yet King Lords and Commons of England have supposed this, as well as other Kings and Governments. France still supposes it, and Spain and Portugal.
were contrary to their consciences “could never be supposed by any but ideots, necessary for the support of government.” Yet we all know what happened to the Spaniards when they tried this in the Low Countries, or to the Stuarts in Britain.


  Nobody; but Every body.
  If you ask who has the right to judge which acts of power are or are not contrary to nature, “I answer, no body. The immediate impulse of every man’s feelings stands in the stead of all judgment in such cases.” For men rise together against the government, and it falls.


  Does not every Man’s Feelings, as he says, Declare that his Property is not to be taken from him without his Consent?
  What do these laws of nature have to do with the controversy between Britain and America? The original compact, it is alleged, has been broken; but when and how? By our being taxed without our consent, say the Americans, which is contrary to the law of nature. “When you ask them to quote the page; or shew them some law of nature which speaks the very reverse, it is then by the constitution of Britain.


  The Solemn Declaration of the Petition of Right &c., is that no Man shall be taxed but by common Consent in Parliament.
There when they are shewn that the solemn declarations of the legislature, and the constant practice, … speak against them, they declare themselves against all those solemn declarations and practices, telling


  Very true.Probably he here means Lock, Sidney, &c.
us, that what has been done, if wrongfully done, confers no right to repeat it, and back again they go to their laws of nature, or to the flimsy hypothesis of some scholastic writer to new-model nature and the constitution of England. …”


  
  What is the nature of the taxing power, and does it differ, as the Americans contend, from other forms of legislation? Not all subjects can be employed in the public service, but all should contribute to the support of those who are. A tax is itself a form of service, and such a vital one that only the supreme power may determine it. A subject who determines his own service is no longer a subject. The English


  This is a quibbling Argument. If I appoint a Representative for the express purpose of doing a Business for me that is for MY SERVICE and that of others, and to consider what I am to pay as my Proportion of the Expence necessary for accomplishing that Business, I am then tax’d by my own Consent. A Number of Persons unite to form a Company for Trade, Expences are necessary, Directors are chosen to do the Business and proportion those Expences. They are paid a Reasonable Consideration for their Trouble. There is nothing of weak and strong, Protection on one hand, and Service on the other. The Directors are the Servants, not the Masters; their Duty is prescrib’d, the Power they have is from the Members and returns to them. The Directors are also accountable. The Money paid is for the Benefit of the Payers.
people have no right of consent to taxation: once they elect a House of Commons, they surrender to it the absolute control of their purse strings. If their confidence is abused, it is true, they may oust their representatives at the end of seven years; but this has nothing to do with the freedom of the Commons to do as it pleases while it holds power. Although its composition may change with elections, its right as part of the government is perpetual. A manifestation of this right is the Parliamentary rule that with


  No Petition is admitted against a Money Bill because the Representatives are sent expressly to make such Bills, among other Business to be done for the People.
a money bill, unlike almost any other form of legislation, a petition against it is not admitted while the bill is under consideration.



  All mere quibbling!This Author seems to like a Paradox.  Thus the English change their Ground as well as the American! We were once told much of this virtual Representation.
  To show “the frivolousness of the vulgar notion that the people of England keep the possession of their own purses, and give their consent to their own taxation by their representatives,” suppose that the Commons, Lords, and even the King were elected every seven years by all the men of England: still “they would be taxed without their own consent, as much as if they lived under the great Turk. … This supposed representation, even with regard to the House of Commons, is very far from being true, and … the word Virtual, which has been clapped in, to supply this defect, has no meaning at all.” The history of the evolution of Parliament proves that an elected member represents only his own constituency. He votes, however, to tax people all over the country who had no part in choosing him; “yet


  When Money was levied from the Principality of Chester by Act of a Parliament in which they had no Representative, it came into the Heads of all the Bishops, Abbots, Barons, Knights, and other Free holders and Inhabitants, Clergy and Laity, that the Money was levied from them illegally. They told the King so, and he owned it. They told the Parliament so, and it came into the Parliaments Heads to confess it, make the Remonstrance of that County a Preamble to the Bill by which Redress was given them.
  “it never came into any bodies head to fancy that the money levied from them for the publick service, was illegally and unconstitutionally levied.”

  
Freeholders either sat or were represented in Parliament because they were powerful. When they lost their power through becoming impoverished, they lost their vote: the act of 8 Henry VI limited the franchise to those among them who possessed at least 40 shillings a year, on the ground that elections would otherwise become dangerously tumultuous.


  This Act was an infamous Breach of Trust and violation of the Rights of the Freeholders, who certainly never by their Choice intended to impower their Representatives to deprive them of their Right of Voting for Representatives thereafter. The very next Act arbitrarily limits the Wages of Working People, and provides for compelling them to work at the Rates prescribed, which seems to show, that Tumults were only the Pretence, and that the true Intention was to put it out of the Power of the Populace [to] obstruct the Election of those who thus oppress’d them.
This act was intended to stabilize the constitution by halting the increase in the number of voters. The intention has been thwarted, however, by the changing value of money. There are now ten 40–shilling freeholders for one in the time of Henry VI. “But although these are legal voters by the letter of



  The ancient Constitution was previous to this Act: and by that all had a Right to vote.
the law, they are not so by the spirit of the ancient constitution, which plainly intended to lop off nine out of ten of them. …” In addition there are “the


  Why have not the Copyholders a Vote? As to those who hold no Lands, they in fact never pay any Taxes in reality, but in appearance only. You may if you please make a Law that all the Taxes necessary for the Service of the State shall be paid by the Labourers only. This would not affect the Labourers. Suppose by such a Law each Labourer who receives but 12d. a Day should be taxed £5. The Effect would only be that he must thenceforth have £5 1s. for a Days Labour paid by his Employer. Taxes must be paid out of the Produce of the Land. There is no other possible Fund. Therefore the Consent of Landholders is only necessary. Merchants, Manufacturers, &c. pay no taxes really, but only apparently: For they rate their Goods in Proportion to the Consumers.
labourers, the farmers, and even the copy-holders of land, who have no vote in chusing those who impose taxes on them.”


  All Quibble. If the Grand Seignior is sole Landlord he pays all Taxes out of his Rents, for the greater his Tax the less he can otherwise receive of his Tenants, Since the Produce of the Earth is the only Source of Revenue. So it is by his own Consent that he taxes himself.
Virtual representation, as a principle of government, means that those elected, whatever their number, represent the whole. But suppose that all the land is held by a single freeholder, as in Turkey. “Then is the Grand Signor virtual representative of all the people of Turkey, their universal knight of the shire, and, in a most parliamentary manner, levies what taxes he pleases upon them, by their own consent.”


  A most impudent Assertion!
  I have begun by showing that the idea of a people’s consenting to be taxed “is contrary to the nature of government, and unsupported by any fact.

  A Scotchman by this Phrase.
I have been at pains to shew that the notion of the legislative power acting by virtue of representation,


  How comes it then, that the Commons only, who are chosen by the People, grant Money, and lay Taxes?
is no principle in the British constitution; and I have


  They would once have us Americans satisfy’d with this Notion of virtual Representation: But having made them asham’d of it, they now tell us there is no such thing in the British Constitution as Representation at all!
finished by shewing that the words virtual representation, either mean nothing at all, or mean a great deal more than those who use them would be willing to admit: and yet, after all my pains, my American antagonists are as much out of my reach as before.”


Their claiming the right of Englishmen to be taxed by their own consent misled me into thinking that they wanted to be represented in Parliament. They say instead that each colony has a parliament, which alone has the power of raising money. The question at issue, for all its importance, is so simple


  Yours does not seem to be such.
as to be “within the compass of a plain and sound understanding. The principles upon which it is to be


  This excellent Principle is, that Power gives Right. A Right to judge, think and act as it pleases.
discussed are universal, comprehensive, and applicable to every possible case; and every opposition to


  Mere Assertion without the least Proof.
them is immediately reducible to a falsity in point of fact, or an absurdity in point of reasoning.” The only difficulty in applying them arises from the Americans’ inability or unwillingness to say what they want. First they apparently want the rights of British subjects; then “they refuse to be taxed like other British subjects, and each colony requires a parliament of its own.

  A Falsity! They were always taxed like British Subjects by their own Representatives, and are willing to continue so to be taxed.    When an American says he has a Right to all the Privileges of a British Subject, he does not call himself a British Subject, he is an American Subject of the King; the Charters say they shall be entitled to all the Privileges of Englishmen as if they had been born within the Realm. But they were and are without the Realm, therefore not British Subjects; and tho’ within the King’s Dominions, because they voluntarily agreed to be his Subjects when they took his Charters, and have created those Dominions for him, yet they are not within the Dominion of Parliament which has no Authority but within the Realm.



  Only to the King.
“At one time they acknowledge their subjection to Great Britain; and almost in the same breath, endeavour to prove that each petty colony has a right to be her equal. One moment they bar all considerations of force … in deciding the rights of sovereigns

  This is an invidious Turn. They have indeed equal Right.

  Here the Acti[ons] of one or two Mobs are ascribed to the whole People of America. If this is so then ascribe the Actions of Wilkes’ Mob to the whole People of Britain.
and subjects, and the next endeavour to establish what they call their rights by a variety of outrages, such as were never imputed to any established government of the most arbitrary kind. At one time an American claims the rights of an Englishman; if these are not sufficient, he drops them, and claims the rights of an Irishman; and, when these do not fully answer his purpose, he expects to be put upon the footing of a Hanoverian. …


  When did he ever drop them? He has undoubtedly this Right both of an Irishman and a Hanoverian, to be govern’d by his own Prince and the Laws of his own Country, and not by the Parliament of Britain.


  Who has ever shewn them this? Does not all History show the contrary? Have not all Mankind in all Ages had the Right of deserting their Native Country when made uneasy in it? Did not the Saxons desert their Native Country when they came to Britain? Is it not Tyranny in any Government to make Prisoners of its Subjects, and is it not contrary to their Rights? Will a Scotchman tell us this, whose Compatriots are to be found in every Country upon Earth? Could there possibly be more than one legal Government in the World at this Time if this Doctrine is true? Must not all Nations but the first be Deserters?
“First they try to found the extraordinary privileges they claim upon birth-right; but when they are shewn that by birth they had no right to desert their native


  An impudent Falsity! When did they ever drop their Birth right? When were they shewn this? Are Charters exempting the Receivers from the Laws in being, empowering them to make new Laws and different, to make War, punish with Death, &c. given to every common Corporation?
country, they drop the birthright, and bring forth their charters. When they are shewn that these charters are no other than what are given to every common corporation and trading company, they then cease to be charters and become all at once compacts. At one time it is the love of liberty that made them take shelter in


  And Compacts they are and ever were.


  Another Misrepresentation. It was to enjoy Liberty of Conscience, and Freedom from tyrannical Acts of Parliament, that they went to a Country where neither the Power of Parliament nor of Prerogative had any Existence, and where the King, on the Condition that they would continue to own him as theil Sovereign, was contented to limit the Pretensions of his Prerogative by solemn Charters.
those distant climes, from the tyranny of prerogative; yet when we ask them with whom they made those compacts just mentioned, they tell us, with a King James or a King Charles. How must the great


  These great Men he treats with great Contempt in a former Part of this Pamphlet, calling their Opinions the idle Dreams of Metaphysicians, and the flimsey Hypotheses of scholastic Writers. It is the Character of the Scotch to be contemptuous.
shades of Algernon Sidney and John Lock exclaim, how must they rage … to hear that there should be Englishmen who pretend to read and admire their writings, and yet understand them so little as to own that they had entered into a compact, or as these patriots would call it, a conspiracy, with a King, in order to obtain a dispensation from the laws of the land, and the authority of parliament!


  He does not know that both Sidney and Locke were concerned in drawing up two of those Charters, viz. that for Carolina, and that for Pensilvania. This Paragraph is all mere Banter.
“The assertion that these charters are not charters, but Pacta conventa, is brim-full of absurdity. For, passing over the manifest illegality already


  The whole had [no] Authority in America and so the Absurdity vanishes.
hinted, of one part of the sovereign power dispensing with the authority of the whole; the whole sovereign


  This is a most extravagant Assertion. Would the Author persuade us that the whoe Sovereign Power cannot stipulate with a Part of the People that are gone into a foreign Country, that for their Encouragement they shall have certain Advantages? If this were t[rue?] not only Charters but Acts of Parliament are mere Vanity when propos’d to Colonists as something to be depended on. Indeed the whole Doctrine of t[his?] Writer imports that there is no Right but Power, and that nothing is wrong which you are able to do; and consequently, whenever the Colonies are strong enough, they may dissolve their Charters, and set up Kings of their own.
power could not, by the nature of things, enter into any indefeasible compact of that sort.” For sovereignty by its nature has no degrees but is always supreme, and cannot be destroyed, whereas a compact is between independent sovereignties. If such a compact is to be anything more than a treaty, to be observed only as long as it suits the convenience of both parties, the agreement itself must recognize some superior power that will enforce its terms and amend them as the need arises. Otherwise, “in case of any misunderstanding, there lies no appeal but to the God of battles, whose decision only suspends


  And so it seems that whoever has [a] Decision in his Favour, is really in the Right; and thus successful Villainy is never wrong, and the Cesar he condemns p. 6 [p. 305 above] was as good a Man as Marcus Antoninus.
the suit till a future term, when the party that was cast may find the means of entering a new action.” The classic example of such a superior power is in


  A Phrase of the Scottish Law.
the Act of Union between England and Scotland. In “this solemn paction” one article empowers the new British Parliament to interpret all the other articles of the union so created. In 1725 many Scots objected to a newly enacted tax on malt as an unconstitutional exercise of Parliament’s authority, and rioted against the tax-collectors and those who had supported the act. The government recognized that the dignity of Parliament required obedience.


  Would you charge these Riots to the Account of all Scotland, as you do those in Boston to all the Americans? P. 51 [p. 317 above].


  Troops have also been sent to Boston; but with what Effect? They have made the matter worse.
“There were sent to Glasgow, where the pretended standard of liberty was set up, some companies of foot, and some troops of dragoons,” who soon brought the rioters to understand the rights of the


  This is telling us, We will not reason with you, but we will cut your Throats.
legislature. This the Americans will call “club law, … but there never was a question of supremacy decided by any other sort of law.” Force and law are inseparable. “Is it to argument or club law, to which the respectable populace of Boston and Rhode-island


  Is it fair to put this Charge upon the Public, and introduce the Mobs and their Actions instead of the Assemblies and their Petitions Remonstrances and solemn Resolutions?
trust the justice of their cause? Is it argument to demolish the houses or destroy the goods of those who differ from them in opinion; or is it argument to carry them to the tree of liberty, and there oblige them to take God to witness to sentiments not their own,



  What is all this to the Purpose? Have not the Assemblies condemn’d these Actions, and made good all Damages to the Sufferers? How wicked it is then, thus to misrepresent a Country, in order to irritate Government against it?
for fear of being immediately put to death? These are outrages which none but the most ignorant and distempered imaginations could ever dread from any kind of established government, and yet are committed by those, who … complain of cruel and arbitrary exertions of power in the mild government of Great Britain, under the most just and humane of Kings.”


  The Term of British Subjects he might have given as an Instance.
I have used the word “colony” in conformance with present usage. But falsehood is promoted by “the admission of improper terms,” which in this case has led to an analogue with Greek colonies, “which,


  Well acknowledg’d.
indeed, had little other relation to their mother-country, than a sort of cousinship.” In fact the American provinces “are not properly colonies either in word or deed. Their most ancient name is plantations, and

  A Mistake then in the Acts of Parliament that call them so.

  A Province, strictly speaking, is a Country conquered, therefore not so applicable to the Settlements in America, no conquered People living in them.
they have always been, in fact, provinces, governed by a lieutenant or governor, sent by the King. …” The inhabitants are entitled to their rights, not by virtue of descent, but from


  Here the Author (and most of these Writers do the same) bewilders himself by admitting an improper Term. See P. 60 [p. 323 above]. They are Subjects of the King. The People of G. B. are Subjects themselves. They are not Sovereigns. They have no Subjects.
“their being faithful subjects of Great Britain; since


  But what signifies this Law, since you tell us, p. 53 [p. 320 above], That the whole Sovereign Power cannot make such a Compact?
the same advantages are by law expressly communicated to such of them as were born in Westphalia and the Palatinate, and who never set foot upon



  No British Ground out of Britain.
British ground till they meet with it on the other side


  Names are of little Importance in this Question.
of the Atlantic.” The Americans prefer “colony” to any other term because it gives them a degree of independence. But, whatever name is used, “the


  Here is the Authors great Mistake repeated. Britain is not an Emperor. They are Parts of the King’s Dominions, as the Provinces in France were, as Scotland was before the Union, as Jersey, Guernsey, and Hanover are still; to be Governed by the King according to their own Laws and Constitutions, and not by Acts of the British Parl[iamen]t, which has Power only within the Realm.
plain truth is, that those countries … are, from their nature and situation, only subordinate parts in the empire of Britain, and such they would


  This Necessity is merely imaginary.
necessarily continue … under some other powerful European state, in case their … tie, with what they are still pleased


  They us’d to call her by that endearing Appellation; but her late Conduct entitles rather to the Name of Stepmother.
to call their Mother Country, should happen to be dissolved.”


  The Protection is mutual and equal in Proportion to Numbers and Wealth, at present.
    Not the least Necessity for this.
    Stick then to that Truth.
    Consider then what those should be.
The separation of Britain and her “American appertinencies” would destroy the prosperity and liberty of both. Until “New England is strong enough to protect Old England, and the seat of the British empire is transferred from London to Boston, there is an absolute necessity that the right of giving law to America should continue to be vested in Great Britain. That it is the interest of Great Britain to protect and cherish her American provinces instead of oppressing them, is an undeniable truth; and it is, perhaps, no less true, that some farther attention, and some farther means of communication, are still wanting to that desirable end: but let every true friend to Britain and to all her connexions stand forth in defence of her great legislative uncountroulable power, without which no union, and of course no safety, can be expected.”

  This Writer is concise, lively, and elegant in his Language, but his reasonings are too refin’d and Paradoxical to make Impression on the Understanding or convince the Minds of his Readers. And his main Fact on which they are founded is a Mistake.

